DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0040474   03/29/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 09/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
Figures 1, 2, 3, 14, 15, 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Instant application Figures 1, 2, 3, 14, 15, 16 are identical to SK Hynix Inc’s previously published patent application US 2019/0189215 A1 Figures 1, 2, 3, 14, 15, 16, which was published June 20, 2019.
Instant application Figures 1, 2, 14, 15, 16 are identical to SK Hynix Inc’s previously published patent application US 2018/0082731 A1 Figures 1, 2, 9, 10, 11, which was published March 22, 2018 (more than one year before instant application’s effective filing date).
Because these figures were not invented by instant inventors for the first time for the filing of instant application, they are prior art and must be designated as prior art. The paragraphs describing these figures must also be moved to the Background (see Specification objection). Applicant is reminded of helpful scenario 7 in MPEP 2004, which states, “Care should be taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized.”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0247697 A1 hereinafter “Lee_1”) in view of Lee (US 2017/0154680 A1 hereinafter “Lee_2”).
For apparatus claims 1-10, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee disclose an identical memory apparatus; the recited functions are presumed inherent. For method claims 11-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Applicant’s only disclosed device is shown in instant application Figures 1, 2, 3, 14, 15, 16, which are identical to Lee. Figures 1, 2, 3, 9, 10, 11. Per MPEP 2112.02(I), Lee’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
	This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding Independent Claim 1, Lee, for example in Figs. 1-11, discloses a semiconductor memory device (Fig. 1:100) comprising: a cell string (Fig. 3: ST1) including at least one drain select transistor (Fig. 3: DST) that is connected to a bit line (Fig. 3: BL1), at least one source select transistor (Fig. 3: SST) that is connected to a common source line (Fig. 3: CSL), and a plurality of memory cells that are connected between the drain select transistor and the source select transistor (Fig. 3: within ST1); and a peripheral circuit (Fig. 1: 120-150) configured to perform a read operation on a selected memory cell among the plurality of memory cells (Fig. 6A: via Sel WL), wherein the peripheral circuit is configured to read data (Fig. 1: via the read/write circuit 130) that is stored in the selected memory cell by applying a read voltage to a selected word line among word lines that are connected to the plurality of memory cells (see for example in Fig. 6A-6B, 8) and by applying a pass voltage to unselected word lines (Figs. 6A, 6B, 8: unsel WLs), and configured to transmit a voltage in the cell string while applying an equalizing voltage to the word lines (Figs. 6A, 6B, 8: Veq).  
However, Lee_1 is silent with regard to transmit a boosting prevention voltage to a channel region. 
In the same field of endeavor, Lee_2, for example in Figs. 1-11, discloses to transmit a boosting prevention voltage to a channel region (Figs. 4-6: CHANNEL POTENTIAL). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee_1 such as a semiconductor memory device (see for example in Figs. 1-11 of Lee_1) by incorporating the teaching of Lee_2 such as semiconductor memory device and operating method (see for example in Figs. 1-11 of Lee_2), for the purpose of controlling the memory cell, so that a channel region is electrically separated from another channel region based on the selected word line, so that leakage current is blocked (Lee_2, see paragraph [0060]).
Regarding claim 2, the above Lee_1/Lee_2, the combination disclose wherein the peripheral circuit is configured to apply a turn-on voltage to a drain select line that is connected to the drain select transistor and configured to apply the boosting prevention voltage to the bit line while applying the equalizing voltage to the word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 3, the above Lee_1/Lee_2, the combination disclose wherein the peripheral circuit is configured to apply a turn-off voltage to a source select line that is connected to the source select transistor while applying the turn-on voltage to the drain select line (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 4, the above Lee_1/Lee_2, the combination disclose wherein the boosting prevention voltage is the same voltage as a precharge voltage that is applied to the bit line at a beginning of the read operation (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 5, the above Lee_1/Lee_2, the combination disclose wherein the boosting prevention voltage is a voltage greater than a precharge voltage that is applied to the bit line at a beginning of the read operation (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 6, the above Lee_1/Lee_2, the combination disclose wherein the equalizing voltage is greater than the read voltage and less than the pass voltage (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 7, the above Lee_1/Lee_2, the combination disclose wherein the equalizing voltage is the same voltage as the pass voltage (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 8, the above Lee_1/Lee_2, the combination disclose wherein the peripheral circuit is configured to apply a turn-on voltage to a source select line that is connected to the source select transistor and configured to apply the boosting prevention voltage to the common source line while applying the equalizing voltage to the word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 9, the above Lee_1/Lee_2, the combination disclose wherein the peripheral circuit is configured to apply a turn-off voltage to a drain select line that is connected to the drain select transistor while applying the turn-on voltage to the source select line (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 10, the above Lee_1/Lee_2, the combination disclose wherein the boosting prevention voltage includes a first boosting prevention voltage and a second boosting prevention voltage, and wherein the peripheral circuit is configured to (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above), while applying the equalizing voltage to the word lines, apply a turn- on voltage to a drain select line that is connected to the drain select transistor and a source select line that is connected to the source select transistor (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above), apply the first boosting prevention voltage to the bit line, and apply the second boosting prevention voltage to the common source line (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding Independent Claim 11, Lee_1, for example in Figs. 1-11, discloses a method of operating a semiconductor memory device (Fig. 1:100) comprising a cell string (Fig. 3: ST1) including at least one drain select transistor (Fig. 3: DST) that is connected to a bit line (Fig. 3: BL1), at least one source select transistor (Fig. 3: SST) that is connected to a common source line (Fig. 3: CSL), and a plurality of memory cells that are connected between the drain select transistor and the source select transistor (Fig. 3: within ST1), the method comprising: applying a read voltage to a selected word line (Fig. 6A: via Sel WL) among a plurality of word lines that are respectively connected to the plurality of memory cells and applying a pass voltage to unselected word lines (Figs. 6A, 6B, 8: unsel WLs); and transmitting a voltage in the cell string while applying an equalizing voltage to the plurality of word lines (Figs. 6A, 6B, 8: Veq).  
However, Lee_1 is silent with regard to transmit a boosting prevention voltage to a channel region. 
In the same field of endeavor, Lee_2, for example in Figs. 1-11, discloses to transmit a boosting prevention voltage to a channel region (Figs. 4-6: CHANNEL POTENTIAL). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Lee_1 such as a semiconductor memory device (see for example in Figs. 1-11 of Lee_1) by incorporating the teaching of Lee_2 such as semiconductor memory device and operating method (see for example in Figs. 1-11 of Lee_2), for the purpose of controlling the memory cell, so that a channel region is electrically separated from another channel region based on the selected word line, so that leakage current is blocked (Lee_2, see paragraph [0060]).
Regarding claim 12, the above Lee_1/Lee_2, the combination disclose wherein transmitting the boosting prevention voltage to the channel region in the cell string while applying the equalizing voltage to the plurality of word lines comprises: applying a turn-on voltage to a drain select line that is connected to the drain select transistor (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above); transmitting the boosting prevention voltage to the drain select transistor through the bit line (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above); and applying the equalizing voltage to the plurality of word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 13, the above Lee_1/Lee_2, the combination disclose wherein applying the turn-on voltage to the drain select line that is connected to the drain select transistor comprises applying a turn-off voltage to a source select line that is connected to the source select transistor (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 14, the above Lee_1/Lee_2, the combination disclose further comprising, before applying the read voltage to the selected word line among the plurality of word lines that are respectively connected to the plurality of memory cells and applying the pass voltage to the unselected word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above): applying a precharge voltage to the bit line, wherein the boosting prevention voltage is the same voltage as the precharge voltage (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 15, the above Lee_1/Lee_2, the combination disclose further comprising, before applying the read voltage to the selected word line among the plurality of word lines that are respectively connected to the plurality of memory cells and applying the pass voltage to the unselected word lines: applying a precharge voltage to the bit line, wherein the boosting prevention voltage is greater than the precharge voltage.  
Regarding claim16, the above Lee_1/Lee_2, the combination disclose wherein the equalizing voltage is greater than the read voltage and less than the pass voltage (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 17, the above Lee_1/Lee_2, the combination disclose wherein the equalizing voltage is the same voltage as the pass voltage (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 18, the above Lee_1/Lee_2, the combination disclose wherein transmitting the boosting prevention voltage to the channel region in the cell string while applying the equalizing voltage to the plurality of word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above) comprises: applying a turn-on voltage to a source select line that is connected to the source select transistor (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above); transmitting the boosting prevention voltage to the source select transistor through the common source line (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above); and applying the equalizing voltage to the plurality of word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 19, the above Lee_1/Lee_2, the combination disclose wherein applying the turn-on voltage to the source select line that is connected to the source select transistor comprises applying a turn-off voltage to a drain select line that is connected to the drain select transistor (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
Regarding claim 20, the above Lee_1/Lee_2, the combination disclose wherein the boosting prevention voltage includes a first boosting prevention voltage and a second boosting prevention voltage, and transmitting the boosting prevention voltage to the channel region in the cell string while applying the equalizing voltage to the plurality of word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above) comprises: applying a turn-on voltage to a drain select line that is connected to the drain select transistor and a source select line that is connected to the source select transistor (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above); transmitting the first boosting prevention voltage to the drain select transistor through the bit line and transmitting the second boosting prevention voltage to the source select transistor through the common source line (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above); and applying the equalizing voltage to the plurality of word lines (see for example in Figs. 1-11 of Lee_1 and see also in Figs. 1-11 of Lee_2, as discussed above).  
 	Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        nal